Title: To George Washington from Timothy Pickering, 3 August 1781
From: Pickering, Timothy
To: Washington, George


                        
                            Sir,
                            Camp Augt 3. 1781.
                        
                        In the inclosed proposition for general orders, I have these objects in view: To ascertain the quantity of
                            forage consumed in this county, by knowing the numbers of cattle fed there—To find who are possessed of public horses—To
                            see who keep horses to whom public forage is not allowed, or who keep more horses than are allowed them, or than your
                            Excellency shall judge necessary; that what are superfluous may be removed.
                        There are so few inhabitants in this county, and so few of these cut any hay, I am apprehensive of the army’s
                            being too soon distressed for forage, vast quantities of which have already perished. If two hundred mowers and hay-makers
                            were immediately turned out, some magazines might be formed in the rear of the army: but if the forage masters cut only
                            enough for the daily wants of the army, in a fortnight I fear nothing worth cutting will remain. Every thing but the bog
                            grass will be dried up. There will be very little second growth, as the strength of the plant & the soil will be
                            exhausted in ripening the seed of the first crop that is perishing on the ground. I beg leave to submit these matters to
                            your Excellency’s determination; and am, with the greatest respect your most obedt servt
                        
                            Tim: Pickering Q.M.G.
                        
                    